DETAILED ACTION
The communication dated 11/19/2020 has been entered and fully considered.
Claims 1, 8, 15, 17, and 19 were amended. Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/19/2020, with respect to claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 1-19 have been withdrawn.
Applicant’s arguments, see pages 9-14, filed 11/19/2020, with respect to claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-19 have been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Oh U.S. Publication 2008/0282490 and Lee U.S. Publication 2001/0027586, the closest prior art, differ from the instant claims in failing to teach that the nozzle housing includes a plurality of protruding driving unit covers configured to surround each of the first and second driving devices, the plurality of protruding driving 
Claims 2-19 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711